PER CURIAM.
This is an action to recover damages for alleged fraudulent representations. Whether or not the defendant had made false representations to the plaintiff to induce him to deposit a check for $50 could only be fairly determined after the parties had each been permitted to testify to their version of the transaction. The learned court below excluded the evidence of the defendant on this question. That ruling necessitates a new trial.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.